Title: To James Madison from Peder Pedersen, 15 October 1808
From: Pedersen, Peder
To: Madison, James



Monsieur!
À Philadelphie le 15. Octobre, 1808.

La Santé de Sa majesté le Roi Chretien Sept ayant été chancellante depuis quelque tems, il plût à la Providence de finir les jours de ce Souverain le 13 de mars de cette année.  En Vous faisant part Monsieur, de cette nouvelle affligeante, j’ai l’honneur en meme tems de Vous transmettre ci-incluse de la part de Sa Majêsté le Roi actuellement regnant, mon august Maître, une lettre pour Son Excellence Monsieur le President des Etats Unis.  Vous voudrez bien Monsieur avoir la bontè de la prèsenter à Son Excellence.  Une copie de la lettre accompagne la présente.  J’ai l’honneur d’être avec la Consideration la plus distinguée et bien respecteusement Monsieur, Votre très-humble et très-obeissant Serviteur

Pr: Pedersen

